Title: From John Adams to Boston Patriot, 19 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, September 19, 1809.
				
				
1781, January 18—wrote to Mr. Mazzei, at Florence: “Yesterday I received yours, of the 19th of October. Some time since, I received the other, of the 19th
of August: both went to Paris, and I being here, Mr.
Dana and Mr. Thaxter forwarded their enclosures to
America, according to my desire, but I am not able to
say in what vessel. In consequence of Mr. Laurens’s calamity, I am ordered to reside in Holland for the present,
and should be glad to be informed by you, whether it is
probable that any money might be borrowed in Italy for
the United States, by the authority of Congress. Your
letter for Governor Jefferson, I sent with my dispatches in
the time of it, but I am not able to say by what vessel. The English are in a fair way to have enemies enough.
They do not love their enemies like good Christians: but
they love to have enemies, and I think their passion will
be abundantly gratified. The Dutch are already added
to the French, Spaniards and Americans; and it is likely
that the Russians, Swedes and Danes, will soon increase
the list.—Will the English make a great figure in the
contest?”Amsterdam, January 18th, 1781—wrote to Congress. “At length, one act has appeared which looks like war.
The following placard was resolved on, the 12th of the
month.The States General of the United Provinces of the low
Countries, to all those who shall see, or hear read, these
presents, greeting. Know ye, that the King of Great
Britain having thought proper, without any lawful cause,
to attack in an hostile manner this republic; and as we
are obliged to neglect nothing which can serve for our
defence, and to use at the same time the right, the example of which, the conduct of the said crown has commenced by setting us, and to act against it in the same
manner as they act against us, and consequently to do to
the said King, and to his subjects, all the prejudice which
shall be in our power: for these causes, and for the protection of the commerce and of the navigation of this country, we have thought fit to establish and to permit to all the
subjects of this State, who shall take or destroy, any English vessels of war or privateers, the following rewards.Article 1. All those who shall fit out a privateer, and
shall have obtained of his Highness the Prince of Orange
and Nassau, in quality of Admiral General of these countries, suitable commissions, after having given before hand,
the requisite securities, shall not be held to furnish the
third man of their crew, as it is ordained by the placards
of their High Mightinesses, of the 26th of June, 1780;
excepting those who will load with merchandizes, and
take at the same time the said letters of marque. Those
who shall have taken and conducted into one of the ports
or roads, within the jurisdiction of one of the colleges of
admiralty of this country, a vessel of war or privateer of
the King of Great Britain, shall draw moreover a bounty
of 150 florins for each man who shall be found at the
commencement of the combat, on board of the said vessel
of war or privateer; as also a like sum for each pound of
ball, which the artillery which shall be found on board
the said vessel, at the time aforesaid, can discharge at one
time, not including the swivels or the balls of the new artillery, called cannonades, valued only at one quarter of
their weight.—In such sort, that if one of our privateers
shall make herself master of an English vessel of war or
privateer, mounted, for example, with forty pieces of cannon, carrying altogether 350 pounds weight of ball, that
is to say, forty cannonades and 1400 balls of eight pounds,
and the crew of which shall be 220 men, shall receive for
bounty or reward, by calculating each man and each
pound of ball, upon the footing of 150 florins, the sum.
of 85,800 florins, and thus more or less in proportion to
the crew and the calibre of the cannon which shall be
found at the time of the combat, upon the English ship,
besides the booty and the prize, and all the effects which
shall be found on board, without any other deduction to
be made from it, than the tenth for the Admiral.2. The said recompences assigned for prizes, shall also
take place in case the English vessel of war or privateer
shall be totally destroyed: whether our armed vessel shall
have sunk her, or burnt her, or shipwrecked her, or whether the said vessel shall have perished in any other manner, after having been taken. Provided, nevertheless,
that this recompence is not to be claimed in the whole,
at least, if the crew of the vessel destroyed has not been
taken or killed. And if it should happen that they have
only driven the enemy’s vessel on shore, so that the vessel
has perished, but the crew has saved itself, our letters of
marque shall not enjoy, in this case, but one half of the
bounty or reward promised; so that in the case last mentioned, they shall receive only 48,900 florins, instead of
85,800.3. Provided nevertheless, that neither the prize nor
the bounty, shall ever be adjudged to any of our letters
of marque, until after the affair shall have been carried
before one of the colleges of the Admiralty of this country, and the sentence shall have been there pronounced
in her favor.4. The said colleges of the Admiralty may not adjudge
these rewards until after the captain, lieutenant and pilot
of the privateer, as well as those who shall have freighted
her, their book-keepers, and others authorised, shall have
declared by a solemn oath, that the vessel of war or privateer of which they have made themselves masters, has
been duly taken, without any collusion, directly or indirectly, with the English, or with any other known to
them. In case the freighters who claim the adjudication
of prizes and bounties, are out of the country, absent,
or hindered by some other obstacle, it shall suffice that
the bookkeeper, or some other authorised, take the oath
but so far as it is of his knowledge for himself and his
freighters, conformably to the special procuration which
he shall have for this effect. The freighters, nevertheless,
shall be obliged to take an oath before hand, before the
magistrate of their residence, or before other persons
competent, whose testimonies they shall send.5. And for the better encouragement of the said ships
which shall have armed as privateers, we ordain that those
who shall have been wounded in a combat with an English, shall be maintained at the expense of the state, without its costing any thing to the proprietors of the privateer, or those who shall be on board. We ordain also,
that those who shall be maimed in fighting an English
ship, shall be gratified on the part of the state, and without its costing any thing to the freighters, with the moiety
of the recompence granted by the republic to those who
serve on board vessels of war: they shall not, however,
have a right but to those rewards which are given once,
and not to those which shall be granted weekly or monthly, or otherwise. As to what respects the maintenance
of the wounded, the account of it shall be presented to the
competent college of the Admiralty, to be there examined,
and duly regulated: so that the maimed, to the end that
they may enjoy the moiety of the recompence proposed,
may procure themselves an act of the said college of the
Admiralty, after having furnished it with the necessary
proofs.6. For the encouragement of the ships of war, as well
as the merchant vessels which may be provided with commissions, to make use of in case of need, to cause to the
English ships all the prejudice possible, we intend that the
English ship, of which they may make themselves masters, of what nature or denomination soever it may be,
shall be given them entire, the tenth for the Admiral excepted, without pretending, however, to any other recompence.7. If it should happen, that our privateers, merchant
vessels, or others, armed for a cruise, at the expense of
individuals of this country, shall retake any vessels or effects belonging to the subjects of the state, and that such
re-capture shall be made in the space of twice twenty-four
hours after they shall have been in the hands of the enemy, they shall enjoy in that case one fifth of the just value
of the vessels or effects which they shall have delivered;
but if the re-capture shall be made in the space of four
times twenty four hours after the vessel shall have been
in the hands of the English, they shall then have one third
of said value; and if the re-capture shall be made after
four times twenty-four hours, they shall have the moiety
of it, without having any further regard to the greater or
lesser time, that the said vessels or effects retaken, shall
have been in the hands of the English, after the expiration, of the four times twenty four hours.8. The adjudication of any one of the said recompences, as well as the acts of the respective colleges of the
Admiralty, in favor of the maimed or wounded, being
shewn to the receiver general of the duties of entry and
clearance, to receive the appointed recompence, the payment of it shall be promptly made by the said receiver
general at the Hague, or in the place of the college of
Admiralty in which the sentence or the taxation shall have
been pronounced, as it shall be most convenient for the
said receiver general.9. Which receiver general shall be provided with sufficient sums of money to satisfy the said payments, and
he shall always take care, that after having paid some
bounties, he has always wherewith to satisfy, promptly,
those which may be demanded of him in the sequel;
either by the second moiety of the duties of Last and
Veilgeld, or by negociating successively the sums which
he shall have occasion for as a supply.10. In all cases, the privateer who shall have taken or
destroyed any English vessel, ought to take care to give,
without delay, and as soon as he arrives, notice to the
said receiver general of the value of the bounties which
he has a right to claim; to the end that the said receiver
general may be in a condition to make prompt payment.11. And in all the respective colleges of Admiralty
where the case shall be brought, they shall take care to
render prompt sentences; even by postponing to other
times, the affairs that may be before them.12. And in case an appeal or revision should be demanded, and by this means the sentences of the said colleges shall be annulled; we have desired, that in this case,
the recompences assigned by the sentences of the Admiralty
should be delivered to the said privateers; so that the
demand of revision may not suspend or hinder the payment; we mean, at the same time, that the sureties which
the ships going to cruise ought to furnish, shall be obliged
in that case to augment the surety, and to promise a prompt
restitution of what shall have been paid to the said privateers, in consequence of sentences of the Admiralty, in case
that those sentences shall be reversed, in the revision, and
the privateers denied their demand. And to be the more
sure that the sums delivered in such cases, be restored,
we have declared, and do declare by these presents, that
the vessels, and all that belongs to them, with which the
prizes shall have been made, shall be held juridically to
make restitution of the bounties received; and that the
laid juridical obligation shall commence from the day
that the said privateers shall have received their commissions, and shall go upon a cruise.13. And this Placard shall have its effect from the day
of this publication, and that nobody may pretend ignorance, we request and demand the Lords, the States, the
Stadtholder, the Counsellors, Committees, and the deputies
of the States of the respective Provinces of Guilderland,
and the earldom of Zutphen, of Holland and West Friesland, of Zealand, of Utrecht, of Friesland, of Overysell, and of Groninghen, and Ommelandes, and all other
members and officers of justice, that they announce, publish, and post up this ordinance immediately, in all the
places of this country where it is customary to make such
annunciations, publications and postings: We charge
and enjoin, moreover, the counsellors of the admiralty,
the advocates of the treasury, secretaries general of convoys and licences, receivers, masters of convoys, controulers and searches, and at the same time the receiver
general of the augmentation of the duty of Last and Veilgeld, and all others to whom it belongs, to govern themselves exactly according to the tenor of these presents.Their High Hightinesses have also published the following.The States General of the United Provinces to all those
who shall see, or hear read these presents, greeting. We
make known, that to the end to encourage the loyal inhabitants of this state, we have thought proper, by the
present publication, to notify to all and every one, and to
assure them, that all those who employed in the service of
the republic, in the war at sea, may be maimed in such
a manner as to become incapable of gaining their livelihood by labor, and shall desire to be assisted by a sum of
money payable once for all, shall receive in proportion
to the importance of their wounds, that which follows:1. For the loss of two eyes 1500 florins; for the loss
of one eye 350 florins. As to other accidents which may
happen under the case mentioned, gratifications shall be
given according to the good pleasure of the respective
colleges of the admiralty.2. For the loss of two arms 1500 florins; for the loss
of the right arm 450 florins; for that of the left arm 350
florins. And for other accidents and wounds in these
members, at the discretion of the colleges of the admiralty, upon which each one depends.3. For the loss of two hands 1200 florins; for the loss
of a right hand 350 florins; for that of the left hand
300 florins. As to lesser accidents, valuable at sums less
considerable, at the discretion aforementioned.4. For the loss of two legs 700 florins; for the loss
of one leg 350. For accidents less serious, the gratification shall be fixed by the colleges of the admiralty.5. For the loss of two feet 450 florins; for that of one
foot 200 florins, and for smaller wounds at the discretion
of the respective colleges.Moreover, all those who in the service of the republic
shall be maimed to such a degree as to be no longer able
to gain a living by labour, nor to provide in any manner
for their subsistence, shall receive during their lives, one
ducat on a week and all other wounds or mutilations less
considerable shall be paid in proportion.Amsterdam, January 21, 1781—wrote to Mr. Luzac.: “I have received your favor of the 19th and am much
obliged to you for your frank and candid account of the
paragraphs mentioned.I could not wish to diminish the utmost freedom of
speculation, on American affairs, and especially of your
observations and reflections which are generally made
with a great deal of knowledge of the subject, and upon
honest and amiable principles. But in this case I hope
your conjectures will prove to be mistaken. Georgia is
so connected with South Carolina that it is impossible ever
to give it up: and Vermont is so situated that the southern states will with difficulty agree that it should be distinct, on account of the balance of votes. I do not know
that it is the secret wish of the New-England states that
Vermont should be distinct. I rather think otherwise.
Perhaps it would be better both for Vermont and all the
states if the inhabitants of it would consent to be divided
between New-York, New-Hampshire and Massachusetts,
or come altogether under any one of them. How I do
not mean to enter into a discussion of the question for
which I might perhaps be justly censured. I am glad to
find that those ideas were not held up to the public, by
any one, who meant to do mischief, or to carry any point.”
				
				
					John Adams.
				
				
				
			